Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to teach or reasonably suggest a method for color correction comprising “an output configured to output color corrected signals to light emitting diodes (LEDs) to achieve a reference color associated with the reference color data from the target color of the LEDs for color matching control between two or more LED arrays within an environment, wherein the computation engine predicts how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays”, in combination with the other limitations of the claim..

Dependent claims 2-10 are allowed by virtue of its dependency.

Regarding claim 11, the prior art fails to teach or reasonably suggest a method for color correction comprising “n output configured to output color corrected signals to  wherein the computation engine predicts how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays”, in combination with the other limitations of the claim..

Dependent claims 12-19 are allowed by virtue of its dependency.

Regarding claim 20, the prior art fails to teach or reasonably suggest a method for color correction comprising “representing input pulse width modulated (PWM) duty cycles as an input PWM vector (dr); determining an output PWM vector (d;) by multiplying the input PWM vector (dr) by the reference panel matrix (PR) and the inverse matrix (PT-') for the target panel matrix ; and driving an output PWM duty cycle of the target panel according to vector d; to achieve a color associated with the reference panel”, in combination with the other limitations of the claim..

Dependent claim 21 is allowed by virtue of its dependency.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831